Citation Nr: 0127310	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  94-14 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating higher than 30 percent from 
December 13, 1991, to October 21, 1998, for post-traumatic 
stress disorder (PTSD) with alcohol dependence and major 
depressive disorder.

2.  Entitlement to a rating higher than 70 percent from 
October 21, 1998, for PTSD with alcohol dependence and major 
depressive disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Alan Gettis, Ph.D. 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
service connection for PTSD and assigned a 10 percent 
evaluation, effective from December 13, 1991.  A notice of 
disagreement was received in June 1992, and a statement of 
the case was issued in October 1992.  The veteran's 
substantive appeal was received in March 1993.  Thereafter, 
by a September 1994 rating decision, the RO granted a higher 
evaluation for PTSD; the RO assigned a 30 percent evaluation, 
effective from December 13, 1991.  

This matter was remanded by the Board in March 1996 for a VA 
examination and to secure private and VA medical records.  
Thereafter, by an August 1999 rating decision, the RO 
increased the evaluation to 70 percent, effective from 
October 21, 1998.  This case has been returned to the Board 
for appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, and because the RO has "staged" the 
ratings in this case-30 percent from December 13, 1991, and 
70 percent from October 21, 1998, the Board has characterized 
the rating issues on appeal as set forth on the title page of 
this decision.  (By the decision that follows the Board does 
not mean to suggest that the effective dates established by 
the RO for the award of the staged ratings are correct.  The 
decision below merely addresses the propriety of the rating 
for each of the distinct periods already established by the 
RO.)


FINDINGS OF FACT

1.  Psychiatric symptoms due to service-connected disability 
from December 13, 1991, to October 21, 1998, caused severe 
impairment in occupational adaptability, without total 
occupational impairment or virtual isolation in the community 
or profound retreat from mature behavior.

2.  Psychiatric symptoms due to service-connected disability 
since October 21, 1998, caused total occupational impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent disability rating 
from December 13, 1991, to October 21, 1998, for PTSD with 
alcohol dependence and major depressive disorder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).

2.  The schedular criteria for a 100 percent disability 
rating from October 21, 1998, for PTSD with alcohol 
dependence and major depressive disorder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By a rating decision dated in May 1992, the veteran was 
granted service connection for PTSD and assigned a 10 percent 
evaluation effective December 13, 1991.  By a September 1994 
rating decision, the RO granted a 30 percent rating for the 
PTSD, effective from December 13, 1991.  By a rating decision 
dated in August 1999, the RO increased the evaluation for 
PTSD with major depressive disorder to 70 percent, effective 
from October 21, 1998.  Subsequently, by a July 2001 
supplemental statement of the case, the RO indicated that the 
veteran's service-connected disability included PTSD, alcohol 
dependence, and major depressive disorder.  The veteran 
contends that the 70 percent evaluation does not accurately 
reflect the severity of these problems.  (As noted above, 
because of the way in which the RO has established service 
connection and effective dates for the 30 percent and 70 
percent ratings, the Board must address the propriety of 
these two ratings.  Fenderson, supra.)

At a January 1992 VA examination, the veteran reported having 
a lot of problems at work, not being able to hold a job, and 
breaking up with his first wife.  He described himself as not 
being able to relate to others and keeping himself secluded 
in a room.  He also indicated that he had a death wish, and 
tended to become confrontational with others.  The veteran 
reported being treated by a private psychiatrist and 
hospitalized at Saint Mary's in Passaic, New Jersey for 
alcoholism, and then being treated on an outpatient basis for 
6 to 8 months.  The veteran reported drinking heavily around 
the age of 25 and that he currently drank on average a six-
pack of beer a day plus oftentimes a half a pint of gin.  The 
examiner noted that later in the interview the veteran 
indicated that he no longer drank.  One of the stresses in 
the veteran 's life was breaking up with his first wife in 
1978, and he reported being in jail 8 to 9 times.  The 
veteran indicated that he had worked as a welfare eligibility 
worker and currently worked for the state of New Jersey 
Department of Medical Assistance as an income maintenance 
worker.  The veteran also moonlighted several hours a night 
during the week for a friend who owned a liquor store.  He 
reported living away from his family, and that he visited 
them on weekends.  He indicated that this was the only way 
his marriage would work.

The examination showed the veteran to be well dressed and 
well groomed.  His affect was at times explosive both with 
anger and with ironic humor, and he described what could be 
considered flashbacks when he went into poorer neighborhoods 
to evaluate clients for disability.  On these trips, he would 
re-experience being back in Vietnam.  The veteran indicated 
that he had good dreams and bad dreams and said he used to 
punch his first wife during his sleep, and that he sometimes 
punched his second wife during his sleep.  There was no 
evidence of a psychotic process during the interview.  The 
impression and summary were that the veteran had had severe 
problems with alcoholism, and from his initial history that 
he still had these problems.  It was fairly clear that he 
suffered from bouts of nonpsychotic depression and the 
examiner noted that there were inconsistencies in the 
presentation.  This was especially clear with his answering 
the examiner's questions about dreams.  There was also an 
inconsistency in his portraying himself as being unable to 
have friends and needing to seclude himself with the overall 
impression of someone who had been fairly active working full 
time and moonlighting.  The examiner further noted that the 
symptoms he described from taking Sinequan and Antabuse were 
unusual, and he added that his numerous short jail terms were 
probably related to drinking.  The diagnoses were alcoholism, 
dysthymic disorder, and some symptoms of PTSD.  

VA treatment notes dated in April 1992 indicate some signs 
and symptoms of PTSD and the primary problems noted were 
depression and alcoholism.  The examiner indicated that he 
could give the diagnosis of PTSD as well, and would 
characterize it as mild; it did not account for all the 
problems the veteran had had; the alcoholism accounted for 
much of his problems.  

A letter from Alan Gettis, Ph.D., dated in February 1993, 
shows that the veteran had been seen for twice weekly 
individual psychotherapy sessions since September 1992 and 
was given a diagnosis of PTSD.  The examiner noted that the 
veteran had very disturbing intrusive recollections during 
the day and that there were recurring night terrors when 
dreaming.  Flashbacks were considered vivid, as were 
illusions and misinterpretations of environmental stimuli.  
The examiner indicated that the veteran abused alcohol in his 
effort to avoid feelings associated with trauma, and that he 
rapidly de-compensated under stress.  It was noted that he 
confused the Vietnam experience with the stressful situation 
that he was trying to deal with.  Borderlines and boundary 
lines became blurred.  There was hypervigilance, an 
exaggerated startle response, sleep disturbance, impairment 
of memory and ego functions, angry outbursts, and a general 
mistrust of people.  The examiner noted that the veteran's 
psychological turmoil definitely interfered with his 
industrial adaptability and functioning.  It was noted that 
the veteran lost a lot of time from work, that his work 
efficiency was greatly compromised, and that he was barely 
holding on to his job, was in danger of being let go, and had 
been suspended previously.  The examiner indicated that it 
would be simplistic to blame all the veteran's troubles on 
alcohol without understanding the connection between his 
alcohol abuse and his trying desperately to deal with the 
trauma of Vietnam.  

At a May 1993 RO hearing, the veteran testified that he had 
worked as an income maintenance worker since 1981 with the 
Passaic County Board of Social Services with the Medical 
Assistance Department.  He indicated that he missed a 
substantial amount of work due to his PTSD and had been 
suspended.  The veteran also testified to having flashbacks 
while on the job and nightmares every night.  He indicated 
that at his job he had daily contact with people in the 
office and in the field.  The veteran also indicated that he 
had moonlighted as a salesman at a friend's liquor store.  
The veteran testified that he had trouble sleeping, and that 
he startled easily.  The veteran's private psychologist 
testified that the veteran did not function as well as he 
sometimes appeared.  The psychologist indicated that the 
veteran's job was in jeopardy and one of his main problems 
was flashbacks.  The psychologist indicated that, although 
the veteran had been at his job for a dozen or so years, he 
did not have any close friends and that in his opinion the 
veteran had a pronounced case of PTSD and that he rapidly de-
compensated under stress to the point where it interfered 
with his functioning on many different levels.  The veteran 
was being treated for rage, depression, and tremendous 
anxiety.  

At a VA examination conducted in May 1994, the veteran 
reported experiencing some nightmares about Vietnam combat, 
insomnia, continuous intrusive recollections.  He was easily 
irritated, and he felt isolated and hypervigilant.  He did 
not like anyone sitting next to him and he was bothered by 
loud noises.  He reported employment since 1981 with the 
state of New Jersey as a substance abuse counselor and had a 
multitude of problems with coworkers and supervisors.  The 
veteran indicated that, when he felt stress, he took medical 
leave and most recently had not been on the job from January 
to May.  He reported that, when at home, he stayed in his 
room with his door locked or in his basement, and did not 
socialize, even with his immediate family.  

The examination showed the veteran casually dressed and fully 
oriented.  Speech was coherent and relevant.  Mood was 
anxious and restless.  The veteran displayed occasional anger 
and irritability.  Affect was constricted and there was no 
evidence of concrete or psychotic thinking.  Intellect, 
memory, and judgment were adequate.  Insight was superficial.  

At a November 1996 VA examination, the veteran reported 
numerous psychiatric hospitalizations, primarily for 
depression and suicidal ideation, at Lyon's VA medical center 
(MC), East Orange VAMC, and Philadelphia VAMC.  He indicated 
that his most recent psychiatric hospitalization was at the 
Philadelphia VAMC in April 1996.  The veteran reported 
experiencing intrusive Vietnam memories on a daily basis.  He 
frequently had flashbacks, especially when in crowds out on 
the street, a situation he frequently found himself in on his 
job as a tax investigator for the state of New Jersey.  He 
indicated that he had nightmares reminiscent of Vietnam every 
few days, at times with greater frequency.  The veteran 
reported that he avoided contact with others and stayed in 
his house, that he avoided his family and had virtually no 
interest in activities and no sense of future.  He indicated 
that he had marked sleep disturbance.  He said he was easy to 
anger, was irritable, and argumentative.  He reported having 
to resign from a good paying job with the Fayette County 
Board of Social Service because he was constantly arguing 
with supervisors, administrators, and clients.  He indicated 
that he missed much time and was suspended.  He reported that 
he missed much time at his current job for the same reasons.  
The veteran indicated that, when feeling out of control he 
used to drink heavily as a way to decrease the intensity of 
his psychiatric symptoms.  He indicated that he was not a 
steady drinker and had been abstinent recently.  

The examiner reported that the veteran's PTSD severely 
interfered with his ability to establish and maintain 
relationships, and his initiative, efficiency, and 
reliability were markedly impaired.  His job performance was 
poor as a result of his PTSD symptoms.  The Axis I diagnosis 
was PTSD with depression, and alcohol abuse secondary to 
PTSD.  The Global Assessment of Functioning score (GAF) was 
45.

A hospital report from the Philadelphia VAMC indicated that 
the veteran was admitted in April 1996 because he wanted to 
dry out.  The report noted that the veteran had a history of 
PTSD, and that he had indicated that he had been depressed 
for years and had been using alcohol as a stimulant.  He 
reported that he sometimes had a sense of hope for the future 
and began thinking of suicide several weeks earlier, but had 
no predominant thoughts of such at the time of admission.  
The veteran denied auditory hallucinations or paranoia, but 
checked his perimeter every night before going to bed, during 
the middle of the night, and every morning.  The veteran 
reported being followed intermittently at the outpatient 
clinic and spent one day at the Lyon's inpatient PTSD program 
in 1986.  He indicated that he had never been on 
antidepressants and was on Antabuse for one year in the 
1980s.  He indicated that he worked at the Treasury 
Department as an investigator.

The examination showed the veteran to be cooperative without 
agitation.  He maintained eye contact, his mood was 
depressed, and his affect was neutral, at times irritable.  
His thought was without suicidal ideation, and his perception 
was without hallucinations.  Judgment and insight indicated 
that he was able to make a decision to come to the hospital; 
however, he frequently used alcohol as a way of dealing with 
psychological experiences.  The veteran was tired and 
eventually asked to stop the interview.

At a May 1997 VA examination, the veteran reported having 
weekly nightmares, daily intrusive thoughts, occasional 
flashbacks, avoidance symptoms, significant emotional numbing 
and social isolation.  He reported a sense of foreshortened 
future and had lost interest in important activities.  The 
examiner noted a flattened affect and hyperarousal symptoms 
to include:  poor sleep, angry outbursts, poor concentration, 
increased startle response, and hypervigilance.  In addition 
to these symptoms of PTSD, the veteran reported having had a 
depressed mood for several months.  He also noted lethargy, a 
poor appetite, sleep problems, psychomotor agitation, 
anhedonia, guilt, concentration problems, and current passive 
suicidal ideation.  The veteran also reported a history of 
suicide attempts in the past as well as auditory 
hallucinations.  The veteran indicated that he worked for the 
state on a full-time basis for two years and functioned 
fairly well on the job because he could go out of the office 
if he needed to and did not work closely with others.

The examination showed that the veteran had significant 
paranoid delusions, no symptoms of a panic disorder, and no 
symptoms of an obsessive compulsive disorder.  The examiner 
noted that the veteran had a history of alcohol dependence 
and was still actively drinking.  The veteran was casually 
dressed during the interview and wore his sunglasses 
throughout the interview.  His speech was normal in tone, 
volume and rate.  He was mildly agitated throughout the 
interview.  His mood was depressed and his affect restricted.  
His thought process was logical and goal directed.  His 
thought content was remarkable for paranoid delusions and 
auditory hallucinations.  He had no suicidal ideation and no 
homicidal ideation.  His judgment and insight were noted to 
be fair.  His cognitive examination was noted to be intact.  
The veteran was assigned a GAF score of 55.  The examiner 
noted that the veteran had moderate symptoms and had moderate 
difficulty in his occupational functioning.

At an October 1998 VA examination, the examiner indicated 
that the veteran was hostile and agitated throughout the 
early part of the interview and refused to be cooperative in 
supplying details regarding the traumatic events which 
occurred in Vietnam.  The veteran reported nightmares 
throughout the week, daily intrusive thoughts about Vietnam, 
and frequent flashbacks.  He reported a strong anxiety 
response to reminders of Vietnam and avoidance symptoms.  He 
reported significant emotional numbing and social isolation 
and a sense of foreshortened future.  He did not recall a 
loss of interest in previously important activities and he 
did report some hyperarousal symptoms.  The veteran reported 
frequent and violent angry outbursts and a strong physiologic 
response to reminders of Vietnam.  The veteran denied any 
history of drug or alcohol dependence.  He reported having a 
depressed mood, significant lethargy, poor sleep, psychomotor 
agitation, anhedonia, guilt, poor concentration, passive 
suicidal ideations, vivid auditory hallucinations of people 
sneaking around the house during the night, and significant 
paranoid delusions of people trying to break into his house 
at night.  The veteran reported taking overdoses of 
tranquilizers on a number of occasions and being admitted to 
the hospital a number of times.  He indicated that he had 
very poor interpersonal relationships in general and a very 
poor response to authority figures.  He reported working as a 
social worker and as an investigator for the Department of 
Taxation.  

The examination showed that the veteran was disheveled and 
his speech was pressured and loud.  He was not cooperative 
throughout the interview; in fact, he was hostile, cursing, 
agitated, and threatening.  His judgment and insight were 
noted to be poor.  His mood was depressed and his affect was 
hostile and angry.  His thought content was remarkable for 
auditory hallucinations and paranoid delusions.  He had no 
current suicidal or homicidal ideation.  His cognitive 
examination was impaired.  The veteran was given a GAF score 
of 35.  The examiner noted that the veteran had severe 
symptoms of PTSD, a very poor ability to tolerate authority 
figures, and a very poor ability to interact at a productive 
interpersonal level.  

In an addendum to the October 1998 VA examination, the 
examiner noted that he had reviewed the claims file and noted 
that there was a hospital admission that the veteran had for 
alcohol dependence and several other references to alcohol 
dependence which the veteran did not share with the examiner 
during his evaluation in October 1998.  The examiner also 
noted that according to the record it appeared that the 
veteran's symptoms of PTSD were the major psychiatric problem 
and pre-dated the alcohol abuse, and that his symptoms made 
it almost impossible for the veteran to attain any type of 
employment on a consistent basis.

At an October 2000 VA examination, the veteran reported 
having nightmares every night, daily intrusive thoughts, 
anxiety, some flashbacks, avoidance symptoms, emotional 
numbing and social isolation, a sense of a foreshortened 
future, poor sleep, an increased startle response, 
significant hypervigilance, frequent angry outbursts, poor 
daytime concentration, physiological responses to reminders 
of Vietnam, a history of alcohol dependence, a depressed mood 
with significant lethargy, loss of appetite, psychomotor 
agitation, anhedonia, and guilt.  The veteran indicated that 
he had been sober for several months and reported passive 
suicidal ideation.  He indicated that he had been admitted to 
the hospital recently for a suicide attempt.  He reported 
auditory hallucinations and some paranoid delusions, but 
denied symptoms consistent with a panic disorder or symptoms 
consistent with an obsessive compulsive disorder.  The 
veteran reported working full time collecting taxes and had 
been doing so for 5 years.  Nevertheless, he reported having 
trouble in the field because of his PTSD.  He indicated that 
he had trouble with his memory and missed work.  He reported 
having trouble with authority figures and missed promotions 
at work.  The veteran indicated that he had poor 
interpersonal relationships.

The examination showed the veteran to be moderately 
disheveled with speech normal in tone, volume, and rate.  He 
was mildly agitated throughout the interview and his mood was 
depressed.  Affect was restricted and his thought process was 
logical and goal directed.  His thought content revealed 
auditory hallucinations and paranoid delusions.  There was no 
current active suicidal ideation and no current homicidal 
ideation.  His judgment and insight were noted to be poor.  
His cognitive examination was impaired.  The veteran was 
given a GAF score of 38.  The examiner noted that the veteran 
had significant symptoms of PTSD, which significantly 
interfered with his ability to establish and maintain 
relationships.  It also reduced his efficiency at work, 
reducing his flexibility and reliability.  Mainly, the 
examiner noted that the veteran had trouble with authority 
figures and trouble with interpersonal relationships.


Analysis

During the pendency of the veteran's appeal, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  This liberalizing law and implementing 
regulation are applicable to the veteran's claim.  
38 U.S.C.A. § 5107 note (West Supp. 2001).  The changes 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes the veteran's service medical 
records, VA examination reports dated in January 1992, May 
1994, November 1996, May 1997, October 1998, and October 
2000, VA outpatient treatment reports dated in April 1992, a 
1993 letter from A. Gettis, Ph.D., and a VAMC Philadelphia 
hospital report dated in April 1996.  The March 1996 Board 
remand directed the RO to obtain any outstanding medical 
records to include those VA records and private records 
identified by the veteran at his May 1993 RO hearing, as well 
as records of the hospitalizations reported by the veteran 
during his VA examinations.  In addition, the RO asked the 
veteran to provide a statement from his employer concerning 
his difficulties at work or copies of information which would 
provide the same information.  No information was provided.  
The veteran was also asked to provide the complete address 
for his employer.  The veteran provided the address of his 
employer and the RO asked the veteran to sign authorization 
to allow VA to obtain employment information.  No response 
was received.  The RO contacted the VAMC in East Orange, 
Lyons, and Philadelphia.  East Orange and Lyons responded 
that there were no records for the veteran and Philadelphia 
had the one hospital admission record dated in April 1996.  
The Social Security Administration was also contacted and 
responded that the veteran, to that date, was not entitled to 
Social Security benefits and had no medical records on file.  
No additional pertinent evidence has been identified by the 
veteran.  Additionally, the record shows that the veteran has 
been notified of the applicable laws and regulations which 
set forth the criteria for entitlement to a higher evaluation 
for the disability at issue.  The discussions in the 
statement of the case and supplemental statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Thus, although the claim was developed before the effective 
date of the VCAA, there is no reasonable possibility that 
further development would further aid in substantiating the 
claim and, therefore, a remand is not necessary.

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001), 
which allows for the assignment of ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric disorders.  
See 38 C.F.R. §§ 4.125-4.132 (1996); 61 Fed. Reg. 52695-52702 
(1996) (38 C.F.R. § 4.130 (2001).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant will 
apply, absent congressional intent to the contrary, or 
specific direction by the Secretary.  See Karnas v. 
Derwinski, 1 Vet. App. at 312-313 (1991).  However, these new 
regulations cannot be applied prior to their effective date.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001).  

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  Under the former criteria, a 70 percent rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).

Under the newer criteria for evaluating PTSD, a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As noted above, the issues before the Board include 
consideration of whether the veteran should be granted a 
rating higher than 30 percent for the period from December 
13, 1991, to October 21, 1998, and whether a grant of a 
rating higher than 70 percent is warranted since October 21, 
1998.  On the basis of the evidence described above, and with 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that a 70 percent rating is warranted from 
December 13, 1991, and a 100 percent rating for the period 
beginning October 21, 1998.  

As early as January 1992, a VA examiner described the veteran 
as having "severe" problems.  Although there were some 
inconsistencies in the examination, examinations conducted 
thereafter appear to support a conclusion that the veteran's 
symptoms were more closely approximated by the rating 
criteria for a 70 percent rating under the criteria in effect 
prior to the 1996 change.  In February 1993, it was noted 
that the veteran's intrusive thoughts were very disturbing 
and that he experienced recurring night terrors.  It was also 
noted that there had been a definite interference with his 
industrial adaptability and functioning, so much so that his 
efficiency at work had been greatly compromised-even to the 
extent that he was barely holding a job.  By May 1994, it was 
reported that he experienced numerous symptoms and avoided 
people, even to the point that he no longer socialized with 
his immediate family.  Additionally, his insight into his 
problems was only superficial.  In November 1996, his 
problems due to service-connected disability were again 
characterized as causing severe interference in his ability 
to establish and maintain relationships.  His initiative, 
efficiency, and reliability were "markedly impaired."  
Although a May 1997 examiner described the veteran's problems 
as causing only "moderate" difficulty in his occupational 
functioning, the Board notes that the veteran continued to 
have most of the same problems he had previously experienced, 
if not more, including problems with affect, hyperarousal, 
loss of sleep, anger, concentration, an increased startle 
response, and hypervigilance.  He had had a depressed mood 
for several months, and also experienced the same problems 
that had been noted on earlier examinations.  Consequently, 
while a higher GAF score was assigned in May 1997 and the 
examiner described the veteran's symptoms as "moderate," 
the Board finds that the veteran essentially continued to 
experience the same problems that were noted on earlier 
examinations which had caused what was best described as 
"severe" impairment.  With resolution of reasonable doubt 
and application of 38 C.F.R. § 4.7, the Board finds that a 70 
percent rating is warranted for the period from December 13, 
1991, to October 21, 1998.  

A higher rating for this period is not warranted.  Under the 
old criteria, a 100 percent schedular evaluation is warranted 
when the attitudes of all contacts, except the most intimate, 
are so adversely affected as to result in virtual isolation 
in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or 
there is a demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1996).  There is no 
indication that the veteran has isolated himself in his 
community.  During this time he continued to work, albeit on 
a less than fully productive basis, despite his secluding 
himself from his family when he returned from work.  
Additionally, although he experienced many symptoms that 
adversely affected his day-to-day functioning in a fairly 
significant way, he did not experience fantasy, confusion, 
panic, or explosions of aggressive energy to such a degree 
that he profoundly retreated from mature behavior.  Moreover, 
because he continued to work, and because his symptoms were 
not thought to be more disabling than "severe" by VA 
examiners, the Board finds that a rating higher than 70 
percent is not warranted for this time period under the old 
criteria.  

For essentially the same reasons, a rating higher than 70 
percent prior to October 21, 1998, is not warranted under the 
new criteria.  The veteran had delusions and hallucinations, 
and some impairment of thought processes, but these problems 
were not persistent.  Likewise, problems with suicidal 
ideation were not persistent, and it has not been shown that 
he has had problems with daily living activities or 
disorientation during this time frame.  In short, as marked 
as his problems were, he did not experience total 
occupational and social impairment.  38 C.F.R. § 4.130 
(2001).  Consequently, the preponderance of the evidence is 
against a claim for a rating higher than 70 percent for the 
period from December 13, 1991, to October 21, 1998.

Whether considered under the old or new criteria, the Board 
finds that a 100 percent rating is warranted since October 
21, 1998.  A review of the medical evidence under either the 
old or new criteria shows that the veteran's PTSD "more 
nearly approximates" the criteria required for a 100 percent 
evaluation since October 21, 1998.  When examined by VA in 
October 1998, it was noted that the veteran was hostile and 
agitated.  He reported having many of the same problems as 
noted on earlier examinations, and the examiner specifically 
noted that the veteran experienced problems that had not 
previously been shown, such as his being hostile, agitated, 
and threatening.  His judgment and insight were poor.  His 
thought content was remarkable for auditory hallucinations 
and paranoid delusions.  He was intensely irritable.  For the 
first time, he was given a GAF score as low as 35.  In an 
addendum to the October 1998 report, the examiner 
specifically indicated that the veteran's symptoms made it 
almost impossible for him to attain any type of employment on 
a consistent basis.  This sort of assessment was confirmed in 
October 2000 when the veteran was again examined by VA.  His 
GAF score was 38 and he had virtually the same problems as he 
did in 1998.  A significant interference with his ability to 
establish relationships and with his ability to be efficient, 
flexible and reliable was noted.  Given such assessments, 
particularly the lower GAF scores, the Board finds that the 
veteran's symptoms due to service-connected psychiatric 
disability more closely approximate the criteria for a total 
rating, whether viewed under old or new rating criteria.  A 
100 percent rating is therefore warranted for the period 
beginning October 21, 1998.


ORDER

A 70 percent rating from December 13, 1991, to October 21, 
1998 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  

A 100 percent rating for the period beginning October 21, 
1998, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

